              Case 3:20-cv-00448-VC Document 37 Filed 05/19/21 Page 1 of 4




 1   JEAN A. WILLIAMS
     Acting Assistant Attorney General
 2   LESLIE M. HILL (D.C. Bar No. 476008)
 3   Leslie.Hill@usdoj.gov
     United States Department of Justice
 4   Environment & Natural Resources Division
     Environmental Defense Section
 5   4 Constitution Square
 6   150 M Street, N.E.
     Suite 4.149
 7   Washington, D. C. 20002
     Telephone (202) 514-0375
 8
     Facsimile (202) 514-8865
 9
     Attorney for Defendant
10
     [additional counsel listed in signature block]
11
12                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
13                               SAN FRANCISCO DIVISION
14
         CENTER FOR BIOLOGICAL DIVERSITY
15       et al.,
                                                       Case No. 3:20-cv-00448-VC
16                            Plaintiffs,
                                                       JOINT STIPULATION AND
17                                                     [PROPOSED] ORDER
                       v.
18
         MICHAEL S. REGAN, in his official capacity
19       as Administrator of the United States
20       Environmental Protection Agency,1

21                            Defendant.
22
23
24
25
26
27   1
      Pursuant to Fed. R. Civ. P. 25(d), Andrew R. Wheeler’s successor, Michael S. Regan, in his
28   official capacity as the Administrator of the United States Environmental Protection Agency, is
     automatically substituted as the Defendant in this case.


                                                  1
                                                                JOINT STIPULATION AND [PROPOSED] ORDER
                                                                             CASE NO. 3:20-CV-00448-VC
             Case 3:20-cv-00448-VC Document 37 Filed 05/19/21 Page 2 of 4




 1           Defendant Michael S. Regan, in his official capacity as the Administrator of the United
 2   States Environmental Protection Agency (“EPA”), and Plaintiffs Center for Biological Diversity
 3   and Center for Environmental Health (collectively, “Plaintiffs”) stipulate to and request that the
 4   Court enter an order vacating the case management conference set for Wednesday, May 26, 2021
 5   at 2:00 p.m. In support of this request, Plaintiffs and EPA (collectively, the “Parties”) state as
 6   follows:
 7           1.      On October 21, 2020, the Court entered a consent decree resolving the substantive
 8   claims in this case. Dkt. No. 33 (“Consent Decree”). However, the Consent Decree did not
 9   resolve Plaintiffs’ claim for costs of litigation. The Consent Decree extended the deadline for
10   filing a motion for costs of litigation until ninety days after entry of the Decree, i.e., January 19,
11   2021.
12           2.      On January 19, 2021, the Parties advised the Court that they had completed
13   discussions regarding resolving Plaintiffs’ claim for cost of litigation, including attorney’s fees,
14   without further litigation and have reduced their tentative agreement to writing. The Parties
15   further advised the Court that approval of any settlement on behalf of EPA requires review and
16   approval by the appropriate officials at EPA and the Department of Justice and that, if approved,
17   the parties would need 120 days to effectuate payment under the tentative agreement. Dkt.
18   No. 34. Therefore, the Parties requested that the Court enter an order extending the deadline for
19   Plaintiffs to file a motion for costs of litigation by 150 days, i.e. to June 18, 2021.
20           3.      On, January 19, 2021, the Court entered an order extending the deadline for
21   Plaintiffs to file a motion for costs of litigation to June 18, 2021 and setting a further case
22   management conference for Wednesday, May 26, 2021 at 2:00 p.m.
23           4.      The Parties have resolved Plaintiffs’ claim for costs of litigation and EPA has
24   effectuate payment.
25           5.      Therefore, the Parties stipulate to and respectfully request that the Court vacate
26   the further case management conference set for Wednesday, May 26, 2021 at 2:00 p.m.
27   //
28   //



                                                    2
                                                                    JOINT STIPULATION AND [PROPOSED] ORDER
                                                                                 CASE NO. 3:20-CV-00448-VC
           Case 3:20-cv-00448-VC Document 37 Filed 05/19/21 Page 3 of 4




 1   Respectfully submitted,
 2   Date: May 13, 2021            /s/ Robert Ukeiley (email authorization 5/13/21)
                                   ROBERT UKEILEY, Admitted Pro Hac Vice
 3                                 CENTER FOR BIOLOGICAL DIVERSITY
 4                                 1536 Wynkoop St., Ste. 421
                                   Denver, CO 80202
 5                                 Tel: (720) 496-8568
                                   Email: rukeiley@biologicaldiversity.org
 6
 7                                 Jonathan Evans (CA Bar No. 247376)
                                   CENTER FOR BIOLOGICAL DIVERSITY
 8                                 1212 Broadway, Suite 800
                                   Oakland, CA 94612
 9
                                   Tel: 510-844-7100 x318
10                                 Fax: 510-844-7150
                                   Email: jevans@biologicaldiversity.org
11
                                   Counsel for Plaintiffs
12
13
     Date: May 13, 2021
14
                                  JEAN A. WILLIAMS
15                                Acting Assistant Attorney General

16
17                                 /s/ Leslie M. Hill
                                  LESLIE M. HILL (D.C. Bar No. 476008)
18                                U.S. Department of Justice
                                  Environment & Natural Resources Division
19                                Environmental Defense Section
20                                4 Constitution Square
                                  150 M Street, N.E.
21                                Suite 4.149
                                  Washington, D. C. 20002
22                                Tel: (202) 514-0375
23                                Leslie.Hill@usdoj.gov

24                                Attorney for Defendant
25
26   Of counsel:

27   Derek Mills
     Office of General Counsel
28
     U.S. Environmental Protection Agency


                                              3
                                                             JOINT STIPULATION AND [PROPOSED] ORDER
                                                                          CASE NO. 3:20-CV-00448-VC
           Case 3:20-cv-00448-VC Document 37 Filed 05/19/21 Page 4 of 4




 1                                    [PROPOSED] ORDER

 2          Pursuant to stipulation and for good cause shown, the case management conference set
 3   for Wednesday, May 26, 2021 at 2:00 p.m. is hereby vacated.
 4
 5   IT IS SO ORDERED.

 6
     Dated: May 19, 2021
 7
                                              VINCE CHHABRIA
 8                                            United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                     [PROPOSED] ORDER
                                                                             CASE NO. 3:20-CV-00448-VC
